Motion Granted; Petition for Writ of Mandamus Reinstated and Dismissed;
and Memorandum Opinion filed July 11, 2013.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-13-00422-CV



                   IN RE MICHAEL E. CALPAKIS, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                           County Court at Law No. 3
                             Galveston County, Texas
                        Trial Court Cause No. 11-FD-2533

                        MEMORANDUM OPINION
      Relator, Michael E. Calpakis, filed a petition for writ of mandamus in which
he asked this court to order the Honorable Christopher Dupuy, Judge of County
Court at Law No. 3 of Galveston County, Texas, to set aside a contempt order
entered April 26, 2013, in an action to enforce the real party-in-interest’s periods of
possession of the parties’ minor child. See Tex. Gov’t Code ' 22.221.

      This court took judicial notice that on May 23, 2013, the State Commission
on Judicial Conduct issued an order of suspension against respondent, removing
him from the bench effective immediately. See Office of Pub. Util. Counsel v. Pub.
Util. Comm’n, 878 S.W.2d 598, 600 (Tex. 1994) (stating court of appeals may take
judicial notice even though the fact was not judicially noticed by the trial court);
Tex. R. Evid. 201 (permitting court to take judicial notice, whether or not
requested, at any stage of proceedings). A writ of mandamus may not be directed
to a former judge. See In re Schmitz, 285 S.W.3d 451, 454 (Tex. 2009) (stating
“the writ must be directed to someone” and any judge sitting in the case after
mandamus relief is granted would be compelled to obey the writ); In re Baylor
Med. Ctr., 280 S.W.3d 227, 228 (Tex. 2008) (stating mandamus will not issue
against a new judge for what a former one did).

      Accordingly, we abated this proceeding pursuant to Texas Rule of Appellate
Procedure 7.2, which governs the procedure that courts of appeals are to follow
when judges or other public officers who are parties to appellate proceedings no
longer occupy the office. See Tex. R. App. P. 7.2(b) (“If the case is an original
proceeding under Rule 52, the court must abate the proceeding to allow the
successor to reconsider the original party’s decision.”); see also In re Newby, 280
S.W.3d 298, 300-01 (Tex. App.—Amarillo 2007, orig. proceeding) (applying Rule
7.2 when a judge has been indefinitely suspended).

      On June 25, 2013, relator filed a motion to dismiss his petition for writ of
mandamus. We order the proceeding reinstated, grant the motion, and dismiss
relator’s petition for writ of mandamus.

                                  PER CURIAM



Panel consists of Chief Justice Hedges and Justices Frost and Donovan.




                                           2